Citation Nr: 0114594	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-18 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to death benefits.

ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Manila, Philippines, VA Regional Office 
(RO), which found that the appellant had no recognized 
military service with the Armed Forces of the United States 
and was not eligible for VA benefits.

FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
has certified that the deceased veteran had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces. 


CONCLUSION OF LAW

The definition of "veteran" for purposes of entitlement to 
VA benefits has not been met. 38 U.S.C.A. 101(2), (West 1991 
& Supp. 1999); Veterans Claims Assistance Act 2000, (VCAA) 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
3.1(d), 3.8, 3.203 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct. 38 U.S.C.A. §§ 1110, 1131 (West 1991). The law 
also authorizes payment of a pension to a "veteran" who has 
the requisite service. 38 U.S.C.A. § 1521 (West 1991).  The 
term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable. 38 C.F.R. 
§ 3.1(d).

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits. 38 C.F.R. 3.8 (a).  Service as a 
Philippine Scout in the Regular Army inducted between October 
6, 1945 and June 30, 1947, inclusive, and in the Commonwealth 
Army of the Philippines from and after the dates and hours 
when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General 
Officer, U.S. Army, pursuant to the Military Order of the 
President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits. Service department certified recognized guerrilla 
service and unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension or 
burial benefits. 38 C.F.R. 3.8(c) and (d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge. Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a Department of Defense (DD) Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate United States service department under the 
following conditions: (1) The evidence is a document issued 
by the United States service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).

In June 2000 the appellant, who is the widow of the deceased 
veteran, submitted a Philippine National Red Cross 
Certification stating that the decedent was provided benefits 
as a registered POW with their organization.  The appellant 
also submitted a joint affidavit from two individuals 
attesting that the veteran was interned with them at Camp 
O'Donnell Capas, Tarlac, Philippines. 

However, the service information submitted by the appellant 
did not meet the criteria set out under 38 C.F.R. § 3.203(a).  
The decedent had previously been informed of the ARPERCEN 
negative certification in conjunction with an earlier claim 
and did not appeal.  Upon the appellant's filing for death 
benefits, she was also informed of the negative certification 
in a March 2000 decision and a July 2000 statement of the 
case.  The negative certification indicated that the decedent 
did not have recognized United States military service, 
including as a member of the Philippine Commonwealth Army, a 
Regular Philippine Scout or the recognized guerrillas.

The Board recognizes that the appellant contends her spouse, 
the decedent veteran, was a former prisoner of war (POW).  
Such status has been defined as a person who, while serving 
in the active military, naval, or air service, was forcibly 
detained or interned in the line of duty by an enemy or 
foreign government, the agents of either, or a hostile force.  
38 C.F.R. § 3.1(y) (2000).   The United States Court of 
Veterans Appeals has held that the, "VA is prohibited from 
finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces." Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  In addition, "service department 
findings are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces." Id.; see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

On the basis of the evidence of record, there is no adequate 
demonstration of qualifying military service in this case.  
Nor, as noted previously has she submitted any further 
additional personnel information that would warrant a second 
request for certification.  There is no indication that 
additional pertinent records exist and the appellant has not 
authorized release of additional non-VA records.  See 
Sarmiento v. Brown, 7 Vet. App. 80 (1994).  Accordingly, VA 
has fulfilled its duty under 38 C.F.R. § 3.203(c). As 
indicated by the file memorandum dated in October 2000, no 
additional facts, such as other alternate name spellings, or 
different dates of service/service numbers have been 
subsequently received to warrant re-certification.  See 
Sarmiento v. Brown, 7 Vet. App. 80 (1994).  Accordingly, the 
VA has fulfilled its duty under 38 C.F.R. 3.203(c).  There is 
also an indication in the file that the certifying authority 
had the "same data" as furnished by the local Red Cross 
organization.

In sum, the Board concludes that the deceased husband of the 
appellant is not considered a "veteran" for purposes of 
entitlement to VA benefits and has not attained status as a 
claimant. Therefore, the appellant's claim of entitlement to 
VA benefits must be denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994), 38 C.F.R. 
§ 3.1(y)(1)(2000).

The Board further notes that as the appellant's claim has 
been found to be so fundamentally defective that it is 
subject to denial on the basis of a lack of entitlement under 
the law, there is no duty to assist in the development of the 
claim under the VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5103A).  
Specifically, the VCAA provides that there is no duty to 
assist when no reasonable possibility exists that such 
assistance would aid in substantiating the claim. VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A)

The Board is of the opinion that there is sufficient evidence 
on file to allow for a determination on the claim of 
entitlement to death benefits and that the duty to assist has 
been satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
appellant's claim.  The forms submitted by the U.S. Army 
Reserve Personnel Center (ARPERCEN) indicate that the 
decedent was not a "veteran". The appellant has not 
submitted any additional personnel information calling into 
question the validity of ARPERCEN's record search. The 
appellant has not indicated that any service records, or 
medical records pertinent to the claim are outstanding. VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to her claim is required to comply with the duty to assist 
her as mandated by the VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

In reaching this determination, the Board has considered the 
change in the law with regard to the duty to assist since the 
most recent statement of the case was issued to the 
appellant.  However, the Board finds that the appellant is 
not prejudiced by its consideration of her claim pursuant to 
this new legislation without it first being considered by the 
RO.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Moreover, a remand for adjudication by the RO would only 
serve to further delay resolution of the appellant's claim.  
VA has already met all obligations to the appellant under 
this new legislation.  Moreover, the appellant has been 
afforded the opportunity to submit evidence and/or argument 
on the merits of the issue on appeal.  

In view of the foregoing, as well as the RO having complied 
with the necessary decision notification requirements, the 
Board is satisfied that all facts relevant to the claims have 
been properly developed, and that no further assistance to 
the appellant is required. VCAA, Pub.L.No 105-475, §§  3(a), 
4, 114 Stat. 2096, 2097-2099 (2000) (to be codified at 38 
U.S.C. § 5103A, 5107).

As a final matter, the Board observes that the proper course 
for the unsuccessful applicant who believes there is a reason 
to dispute the report of the service department or the 
contents of military records is to pursue such disagreement 
with the service department. See Sarmiento v. Brown, 7 Vet. 
App. 80, 85 (1994). 

ORDER

The appeal for VA benefits is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

